                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

UNITED STATES OF AMERICA
                                                         Case No. 1:19-cr-150
v.
                                                         Judge Travis R. McDonough
DEREK STEPP
                                                         Magistrate Judge Susan K. Lee


                                             ORDER



        Magistrate Judge Susan K. Lee filed a report and recommendation recommending that

 the Court: (1) grant Defendant’s motion to withdraw his not guilty plea as to Count One and

 Count Two; (2) accept Defendant’s guilty plea as to Count One and Count Two; (3) adjudicate

 the Defendant guilty of Count One and Count Two; (4) Defendant will remain on bond under

 appropriate conditions of release pending sentencing in this matter (Doc. 29). Neither party filed

 a timely objection to the report and recommendation. After reviewing the record, the Court

 agrees with Magistrate Judge Lee’s report and recommendation. Accordingly, the Court

 ACCEPTS and ADOPTS the magistrate judge’s report and recommendation (Doc. 29) pursuant

 to 28 U.S.C. § 636(b)(1) and ORDERS as follows:

     1. Defendant’s motion to withdraw his not guilty plea as to Count One and Count Two of

        the Indictment is GRANTED;

     2. Defendant’s plea of guilty to Count One and Count Two is ACCEPTED;

     3. Defendant is hereby ADJUDGED guilty of Count One and Count Two; and




Case 1:19-cr-00150-TRM-SKL Document 31 Filed 07/20/20 Page 1 of 2 PageID #: 135
    4. Defendant will remain on bond under appropriate conditions of release until sentencing

       in this matter which is scheduled to take place on October 9, 2020 at 9:00 a.m.

       [EASTERN] before the undersigned.

    SO ORDERED.


                                            /s/Travis R. McDonough
                                            TRAVIS R. MCDONOUGH
                                            UNITED STATES DISTRICT JUDGE




                                     2
Case 1:19-cr-00150-TRM-SKL Document 31 Filed 07/20/20 Page 2 of 2 PageID #: 136
